Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Campion (US 2004/0212908).
Regarding claim 9, Campion discloses A door assembly for an automotive vehicle (Figs. 1-3: 22 – vehicle, 30 - door; please see the notated figure included below at claim 1) comprising (i.e., open language for the claim, MPEP 2111.03): a door (30 – door) having an interior side (i.e., it is 3-dimensional;  note one side faces compartment and other side faces away, outside the compartment), an exterior side (i.e., outside the compartment), a window (Fig. 3: window), and a frame (note the notated frame) extending about the window (Figs. 2-3 – note typical vehicle structure); a mirror housing  having a mirror 
Regarding claim 10, the reference further discloses a second mirror housing coupled to the exterior side of the door proximate the window (Figs. 2-3 – note exterior mirror outside of window).
Regarding claim 11, the reference further discloses the mirror housing has a bottom surface (Fig. 3: i.e., the bottom edge of rigid structure 10), the frame (i.e., referring to the frame of the vehicle to which the door is attached) has a lower edge (i.e., either at the junction of door 30 and the arrow for vehicle 22 label in fig. 3 or below near the foot of the user; both are below the lower edge of mirror 20), and wherein the bottom surface of the mirror housing is spaced above the lower edge of the frame (i.e., the mirror 20 is above the frame so it can provide a view from outside the vehicle).
Regarding claim 12, the reference further discloses an adjustor (Fig. 1: 14 – second end) coupled to the reflective surface (20 – mirror) and configured to adjust a position of the reflective surface relative to the mirror housing (via 18, 18’ – pliable bends).
Regarding claim 13, the reference further discloses the reflective surface is coupled to the mirror housing via a living hinge [interpreted as a flexible segment of material] (Fig. 1 – 18, 18’ – pliable bends).
Regarding claim 14, the reference further discloses the at least one attachment portion comprises a tab member (Fig. 1: 14 – second end), the assembly further comprising an interior trim panel superposed over the tab member (16 – adhesive).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Campion (US 2004/0212908).
Regarding independent claim 1, Campion discloses An automotive vehicle (Figs. 1-3: 22 – vehicle; please see the notated figure included below) comprising (i.e., open language for the claim, MPEP 2111.03): a body (22 – vehicle is a body) having an interior (i.e., interior compartment) and an exterior (i.e., outside the door, opposite the interior compartment), the interior defining an occupant cabin (i.e., the interior compartment depicts a steering wheel and doors 30, thus with expectation of occupant being inside), the body (22-vehicle) having a door frame defining a door opening (Fig. 3 – note frame adjacent to door space) and a vehicle door (30 – door) coupled to the door frame (Fig. 3 – note proximity), the vehicle door (30 - door) having an exterior side and an interior side (i.e., it is 3-dimensional;  note one side faces compartment and other side faces away, outside the compartment), wherein in the closed position the vehicle door covers the door opening with the interior side being disposed on the interior of the body (Fig. 2 – note door 30 is closed); a window secured to the vehicle door (Fig. 3 – note window); an outside rear-view mirror housing coupled to the exterior of the body (Fig. 2 – note outside window); an inside rear-view mirror housing (10 – rigid frame) coupled to the interior of the body proximate the window (para. 20 – attached proximate or directly to vehicle door); and a reflective surface disposed in the inside rear-view mirror housing (20 - mirror).

    PNG
    media_image1.png
    414
    586
    media_image1.png
    Greyscale

Reproduced from Fig. 2 Campion (US 2004/0212908); Examiner added notations.

    PNG
    media_image2.png
    443
    535
    media_image2.png
    Greyscale

Reproduced from Fig. 3 Campion (US 2004/0212908); Examiner added notations.

Official Notice is taken that is beyond well-known that a vehicle door is movable between open and closed positions relative to the door frame, since most people get into cars through open door and not jumping through the windows like the Dukes of Hazzard. It is safer and makes entry to the vehicle an option for the elderly, mobility-challenged, and those who do not like road-debris on their clothing.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use a vehicle door that is movable between open and closed positions relative to the door frame so that normal people can have ready and safe entry into the interior occupant compartment of the vehicle.
Regarding claim 2, the combination further discloses the inside rear-view mirror housing is coupled to the interior of the body at the frame (Fig. 3 – note frame proximity to mirror rigid frame structure 10).
Regarding claim 3, the combination further discloses the inside rear-view mirror housing has a bottom surface (Fig. 3: i.e., the bottom edge of rigid structure 10), the frame (i.e., referring to the frame of the vehicle to which the door is attached) has a lower edge (i.e., either at the junction of door 30 and the arrow for vehicle 22 label in fig. 3 or below near the foot of the user; both are below the lower edge of mirror 20), and wherein the bottom surface of the inside rear- view mirror housing is spaced above the lower edge of the frame (i.e., the mirror 20 is above the frame so it can provide a view from outside the vehicle).
Regarding claim 4, the combination further discloses the reflective surface comprises a convex mirror (para. 23 – mirror preferably convex).

Regarding claim 6, the combination further discloses an adjustor (Fig. 1: 14 – second end) coupled to the reflective surface (20 – mirror) and configured to adjust a position of the reflective surface relative to the inside rear-view mirror housing (via 18, 18’ – pliable bends).
Regarding claim 7, the combination further discloses the reflective surface is coupled to the inside rear-view mirror housing via a living hinge [interpreted as a flexible segment of material] (Fig. 1 – 18, 18’ – pliable bends).
Regarding claim 8, the combination further discloses a windshield (Fig. 2 – note windshield in front of steering wheel) and a second inside rear-view mirror housing coupled to the windshield proximate a midline of the body (i.e., note rectangle right of the steering wheel, about center of the windshield space, labeled interior rearview mirror at windshield).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210031691, US-20190146229, US-20190135180, US-20190061622, US-20190039517, US-20180164079, US-20160288713, US-20160059785, US-20140063629, US-20110007411, US-20100259841, US-20100007961.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872